Citation Nr: 1035708	
Decision Date: 09/21/10    Archive Date: 09/28/10

DOCKET NO.  10-23 079	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Legal entitlement to one-time payment from the Filipino Veterans 
Equity Compensation Fund.


WITNESSES AT HEARING ON APPEAL

Appellant and his grandson


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Counsel




INTRODUCTION

The appellant claims to have recognized guerrilla service with 
the 2nd Signal Company, Special Troops of the Philippine Army, 
from February 1945 to September 1945.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2010 administrative decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines, which denied entitlement 
to Filipino Veterans Equity Compensation.

In August 2010, the appellant and his grandson testified before 
the undersigned via videoconference hearing at the RO; a 
transcript of the hearing is of record.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The appellant seeks entitlement to one-time payment from the 
Filipino Veterans Equity Compensation Fund.  See the American 
Recovery and Reinvestment Act of 2009, Pub. L. No. 111-5, section 
1002.  The Board notes that this issue involves the same critical 
legal criteria of requiring evidence establishing that the 
appellant is a "veteran" for VA purposes.  This in turn rests 
on the nature of his military service.

In October 2009, the National Personnel Records Center (NPRC) 
certified that the appellant had no service as a member of the 
Philippine Commonwealth Army, including the recognized 
guerrillas, in the service of the United States Armed Forces.

While such a certification is binding upon VA, see Duro v. 
Derwinski, 2 Vet App. 530, 532 (1992), during his August 2010 
hearing before the undersigned, the appellant testified that his 
date of birth on record with the service department might have 
been incorrect.  As such, a new search must be conducted using 
the alternative birth date of March 4, 1922.  The appellant 
indicated during the hearing that the remaining information 
provided to the NPRC was correct.

In addition, review of the record shows that the appellant was 
not provided with 38 U.S.C.A. § 5103(a)-compliant notice as to 
his claim for a one-time payment from the Filipino Veterans 
Equity Compensation Fund.  Although he arguably was provided with 
such notice in the May 2010 statement of the case (SOC), the SOC 
may not suffice as a vehicle for providing such notice.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1.  Provide the appellant with notice which 
complies with 38 U.S.C.A. § 5103(a) as to his 
claim of legal entitlement to one-time 
payment from the Filipino Veterans Equity 
Compensation Fund.

2.  Contact the NPRC, service department 
and/or other appropriate depository and 
request verification of the appellant's 
claimed active service in the U.S. Armed 
Forces, using the same information that was 
provided to the NPRC in August 2009, with the 
exception of the appellant's date of birth, 
which should be searched as March 4, 1922.  
Associate all documents obtained with the 
claims file.  All efforts to obtain these 
records, and the responses received, must be 
documented in the claims file, and must 
continue until it is reasonably certain that 
the records do not exist or that further 
efforts to obtain the records would be 
futile.

3.  After completing the requested actions, 
and any additional notification and 
development deemed warranted, readjudicate 
the issue on appeal.  If the benefit sought 
on appeal is not granted to the appellant's 
satisfaction, issue a supplemental SOC, and 
provide the appellant with an appropriate 
opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
M. R. VAVRINA
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).



